               IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

JASON SCOTT SMITH,                                 )
                                                   )
                               Petitioner,         )
                                                   )
v.                                                 )           No. CIV 18-393-JHP-KEW
                                                   )
JEORLD BRAGGS, Warden,                             )
                                                   )
                               Respondent.         )

                                    OPINION AND ORDER

       On February 14, 2019, the Court received a letter from Petitioner, which was

construed as a notice of change of address, a request to change the respondent, and a motion

for appointment of counsel (Dkts. 19, 20).1 The Court grants Petitioner’s requests to correct

his address and to change the respondent to Jeorld Braggs, Warden. See Rule 2(a) of the

Rules Governing Section 2254 Cases; Braden v. 30th Judicial Circuit Court of Ky., 410 U.S.

484, 494-95 (1973) (a petitioner’s custodian is the proper respondent). The Court Clerk is

directed to make the requested changes in the Court’s records.

       Regarding Petitioner’s request for appointment of counsel, he alleges the law library

at his facility is very limited compared to his previous facility, and access to the library is

allowed only one day a week. He bears the burden of convincing the Court that his claim has

sufficient merit to warrant such appointment. McCarthy v. Weinberg, 753 F.2d 836, 838

(10th Cir. 1985) (citing United States v. Masters, 484 F.2d 1251, 1253 (10th Cir. 1973)).

       1
        The Court advised Petitioner in its minute order entered on February 14, 2019 (Dkt. 20) that
pursuant to Local Civil Rule 7.1(b), [e]ach motion, application, or objection filed shall be a separate
pleading, except where alternative pleading is allowed by law or these Rules.” All future filings
should comply with this rule.
The Court has carefully reviewed the merits of Petitioner’s claims, the nature of factual

issues raised in his allegations, and his ability to investigate crucial facts. McCarthy, 753

F.2d at 838 (citing Maclin v. Freake, 650 F.2d 885, 887-88 (7th Cir. 1981)). After

considering Petitioner’s ability to present his claims and the complexity of the legal issues

raised by the claims, the Court finds that appointment of counsel is not warranted. See

Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991); see also Rucks v. Boergermann, 57

F.3d 978, 979 (10th Cir. 1995).

       ACCORDINGLY, Plaintiff’s requests to correct his address to Lexington

Correctional Center and to change the respondent to Jeorld Braggs, Warden, are GRANTED.

His request for appointment of counsel is DENIED.

       IT IS SO ORDERED this 27th day of February, 2019.




                                             2
